            Case 1:19-cr-00364-RMB Document 13
                                            12 Filed 09/23/20
                                                     09/22/20 Page 1 of 1




                  | MORVILLO                       PLLC
                                                                             GREGORY MORVILLO
                                                                                 (646) 831-1531
                                                                          GM@MorvilloPLLC.com
                                                                          www.MorvilloPLLC.com




                                         September 22, 2020
  Via ECF
  The Honorable Richard M. Berman
  United States District Court
  Southern District of New York
  500 Pearl St.
  New York, NY 10007


                        Re: United States v. Redhwan Alzanam, S1 19 Cr. 364 (RMB)

  Dear Judge Berman:
          The undersigned represents Redhwan Alzanam in the above captioned matter. I write,
  with no objection from the government, to request a brief extension to file the defendant’s
  sentencing submission, currently due tomorrow as per the Court’s individual rules of practice
  requiring defense submissions two weeks prior to the sentencing date of October 7, 2020.
          The reason for the request is because the Probation Department has not yet issued the
  final presentence report. Probation Officer Alicia Black has informed the parties that she is
  hopeful the final report will be issued on Thursday. Accordingly, we respectfully request that the
  defense be permitted to file its sentencing submission on Monday September 28, 2020 and that
  the government’s submission be due on Friday October 2, 2020.
        Should Your Honor require anything further on this issue I am available at the Court’s
  convenience to discuss the matter.


Sentence is adjourned to 10/26/2020 at                 Respectfully submitted,
9:00 am. Defense submission is due
10/12/2020. Government submission is                          /s/
due 10/19/2020.                                        Gregory Morvillo
  cc: All Parties (via ECF)




     9/23/2020
                                      www.MorvilloPLLC.com
